NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       MAR 16 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

 DORIS CHIDOZIE-SAPP,                              No.   14-73731

                   Petitioner,                     Agency No. A087-129-035

   v.
                                                   MEMORANDUM *
 JEFFERSON B. SESSIONS III, Attorney
 General,

                   Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                                 Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Doris Chidozie-Sapp, a native and citizen of Nigeria, petitions for review of

the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for withholding of removal

and relief under the Convention Against Torture (“CAT”). We have jurisdiction



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the standards governing adverse credibility determinations

created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-1040 (9th

Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on Chidozie-Sapp’s fraudulent marriage to a United States citizen for the

sole purpose of obtaining immigration benefits. See id. at 1048; Singh v. Holder,

643 F.3d 1178, 1181 (9th Cir. 2011) (“An asylum applicant who lies to

immigration authorities casts doubt on his credibility and the rest of his story.”);

Singh v. Holder, 638 F.3d 1264, 1272 (9th Cir. 2011) (“[L]ies and fraudulent

documents when they are no longer necessary for the immediate escape from

persecution do support an adverse inference.”). In the absence of credible

testimony, in this case, Chidozie-Sapp’s withholding of removal claim fails.

      Chidozie-Sapp’s CAT claim also fails because it is based on the same

statements that the agency found not credible, and Chidozie-Sapp does not point to

any evidence that compels the finding it is more likely than not she would be

tortured if returned to Nigeria. See Shrestha, 590 F.3d at 1048-49. We reject her

contentions that the IJ ignored evidence.

      PETITION FOR REVIEW DENIED.




                                            2                                   14-73731